EXAMINER’S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The abstract of the application has been replaced as follows: 
A vibration type motor includes a vibrator that includes a piezo element, a contacting portion, and a holding portion, and generates a first vibration and a second vibration, a friction member that makes frictional contact with the contacting portion of the vibrator, a holding member that holds the holding portion of the vibrator, and a biasing member that biases the holding portion of the vibrator to the holding member, and a condition of A3/A1<A4/A2 is satisfied where A1 and A2 are respectively amplitudes of the contacting portion in the first vibration and the second vibration, and A3 and A4 are respectively amplitudes of the holding portion in the first vibration and the second vibration in a state where the vibrator is not held by the holding member.
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 November 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a vibration type motor comprising, inter alia, a friction member configured to make frictional contact with the contacting portion of the vibrator; a holding member configured to hold the holding portion of the vibrator; and a biasing member configured to bias the holding portion of the vibrator to the holding member, wherein a condition below is satisfied: A3/A1 <  A4/A2 where Al and A2 are respectively amplitudes of the contacting portion in the first vibration and the second vibration, and A3 and A4 are respectively amplitudes of the holding portion in the first vibration and the second vibration in a state where the vibrator is not held by the holding member. 
Claims 2-9 depend directly or indirectly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim.
Independent claim 10 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an electronic device comprising, inter alia, a friction member configured to make frictional contact with the contacting portion of the vibrator; a holding member configured to hold the holding portion of the vibrator; and a biasing member configured to bias the holding portion of the vibrator to the holding member, wherein a condition below is satisfied:

A3/A1<A4/A2, where A1 and A2 are respectively amplitudes of the contacting portion in the first vibration and the second vibration, and A3 and A4 are respectively amplitudes of the holding portion in the first vibration and the second vibration in a state where the vibrator is not held by the holding member.
Claim 11 depends on claim 10 therefore this claim is also allowable as being dependent on an allowable base claim.
Independent claim 12 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a vibration type motor comprising a vibration type motor comprising, inter alia, a friction member configured to make frictional contact with the contacting portion of the vibrator; a holding member configured to hold the holding portion of the vibrator; and a biasing member configured to bias the holding portion of the vibrator to the holding member, wherein the holding portion is provided at a position that is a node of the first vibration and that is not a node of the second vibration.
Claims 13-17 depend on claim 12 therefore these claims are also allowable as being dependent on an allowable base claim.
Independent claim 18 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an electronic device comprising, inter alia, a friction member configured to make frictional contact with the contacting portion of the vibrator; a holding member configured to hold the holding portion of the vibrator; and a biasing member configured to bias the holding portion of the vibrator to the holding member, wherein the holding portion is provided at a position that is a node of the first vibration and that is not a node of the second vibration.
Claim 19 depends on claim 18 therefore this claim is also allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ito et al. (U.S. PG Pub. No. 20040047625) discloses an electronic imaging apparatus with anti-dust function which can assuredly remove dusts or foreign particles which have adhered on the protection glass.  The electronic imaging apparatus further comprises a dust removing mechanism which removes dusts which have adhered to a surface of the anti-dust filter by vibrating the anti-dust filter with vibrations of the piezoelectric element. The relationship between a drive frequency and an amplitude of vibrations of the glass plate in the electronic imaging apparatus is adjusted.
Shimada (U.S. PG Pub. No. 20160246052) discloses a driving method for a vibration body that is capable of exciting a vibration of desired amplitude with a low voltage. The vibration driving device is equipped with a vibration body that is easy to miniaturize.
Song et al. (U.S. PG Pub. No. 20180096754) discloses an electronic device in which a flexible printed circuit board (FPCB) has a vertically stacked structure of first and second power lines, and also provide a control method for minimizing a noise created in the electronic device.
Nishiyama et al. (U.S. PG Pub. No. 20180210194) discloses vibration devices and cameras that are capable of improving the reliability of a camera body and sufficiently removing water droplets and other matter that adhere to a lens cover.  In the vibration device, the support body supports the first vibration element and the second vibration element in a node of vibration of the first vibration element and the second vibration element.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






9 March 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837